Citation Nr: 0934250	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-25 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Increased rating for a lower back disorder, currently 
evaluated as 20 percent disabling.  

2.	Increased rating for a right hip disorder, currently 
evaluated as 0 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from June 1998 to June 2001.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2006 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran underwent VA compensation examination for his 
service-connected back and hip disorders in January 2006.  

After reviewing the record, the Board finds additional VA 
compensation examination warranted here.  In an April 2009 
Travel Board hearing, the Veteran and his spouse indicated 
that the service-connected back and hip disorders had 
worsened "drastically" since the January 2006 examination.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (finding that 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of the 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should retrieve any medical 
records reflecting VA medical treatment 
the Veteran has received for his back 
and hip disorders since January 2006.  

2.  The Veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature and severity of the Veteran's 
service-connected low back and right hip 
disorders.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.    

3.  The RO should particularly note any 
functional loss due to flare-ups of 
pain, fatigability, incoordination, 
pain on movement, and weakness, which 
results in additional disability beyond 
that reflected on range of motion 
measurements.  

4.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s).  An appropriate period 
of time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




